MEMORANDUM **
Jose Israel Zuniga-Leon appeals from the 70-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject Zuniga-Leon’s contention that the district court did not comply with Federal Rule of Criminal Procedure 32(i)(3) (“Rule 32”) when it declined to consider alleged delay in prosecution as a factor at sentencing. We disagree and conclude that the district court complied with Rule 32. See United States v. Ingham, 486 F.3d 1068, 1073-75 (9th Cir.2007).
We further conclude that the record is sufficiently developed to allow us to consider and to reject Zuniga-Leon’s ineffective assistance of counsel claim on direct appeal. See United States v. Labrada-Bustamante, 428 F.3d 1252, 1260-61 (9th Cir.2005). Zuniga-Leon contends that his counsel was ineffective for failing to request a continuance to obtain more information regarding the alleged delay in prosecution. Because the district court expressly declined to consider the alleged delay as a factor at sentencing, ZunigaLeon cannot show a reasonable probability that the result of the proceeding would have been different had his counsel requested the continuance. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Labradar-Bustamante, 428 F.3d at 1261.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.